MEMORANDUM**
Jesus Martinez-Almazan appeals his conviction for being an illegal alien found in the United States after deportation, in violation of 8 U.S.C. § 1326. He contends that the district court erred in precluding him from presenting the testimony of an immigration expert. Martinez-Almazan’s proffer did not establish that the expert testimony would have been relevant to his defense. See United States v. Cordoba, 194 F.3d 1053, 1056 (9th Cir.1999). The district court did not abuse its discretion in precluding the testimony. See United States v. Rodriguez-Rodriguez, 364 F.3d 1142, 1146-47 (9th Cir.2004).
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.